Citation Nr: 1425293	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to an effective date prior to January 23, 2008 for service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO).  In February 2009, the RO denied a claim for service connection for peripheral neuropathy of the bilateral upper extremities.  In January 2010, the RO granted service connection for diabetes mellitus, type 2, and assigned an effective date for service connection of January 23, 2008. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In January 2011, the RO granted service connection for coronary artery disease, status post coronary bypass grafts ("heart disability"), with an effective date for service connection of August 31, 2010.  In January 2011, the Veteran expressed disagreement with the assigned effective date, and in May 2012, the RO denied a claim for an earlier effective date for service connection for his heart disability.  That same month, the Veteran filed a timely notice of disagreement on the issue of entitlement to an effective date prior to August 31, 2010, for a heart disability.  In March 2013, a statement of the case on this issue was sent to the Veteran.  In a statement, received in April 2014 (discussed infra) the Veteran expressed a desire to withdraw this, and other issues, from appeal.  38 C.F.R. § 20.204 (2013).  Furthermore, and in any event, there is nothing to show that a timely substantive appeal was received as to this issue.  38 C.F.R. § 20.302(b) 2013).  Therefore, the Board does not have jurisdiction over this issue.  38 C.F.R. §§ 20.200 (2013).


FINDING OF FACT

In a statement, received in April 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he desired to withdraw the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to an effective date prior to January 23, 2008 for service connection for diabetes mellitus, type 2.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to an effective date prior to January 23, 2008 for service connection for diabetes mellitus, type 2, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and (2) entitlement to an effective date prior to January 23, 2008 for service connection for diabetes mellitus, type 2.  The Veteran has since indicated that he desires to withdraw his appeal as to those issues.  Specifically, by way of a statement (VA Form 21-4138), received in April 2014, the Veteran stated that he fully understood that his combined rating was 100 percent, and that "I am already receiving full benefits at 100 percent disabling."  He further stated, "I do not desire to 'tie up' the VA's time with a frivolous claim/appeal."  He indicated that he desired to withdraw his request for a hearing, as well as to withdraw the issues on appeal, "as I am fully satisfied and content[s] with the current VA ratings."  

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the two issues listed above.  They are dismissed.

ORDER

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to an effective date prior to January 23, 2008 for service connection for diabetes mellitus, type 2, are dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


